Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of a disciplinary rule violation. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory $5 surcharge has been refunded to petitioner’s inmate account. The record reflects that the penalty imposed included loss of good time and, although not mentioned in the Attorney General’s letter, “we note that any loss of good time incurred by petitioner as a result of the determination should be restored” (Matter of Hayes v Annucci, 122 AD3d 992, 992 [2014] [internal quotation marks and citation omitted]). In view of this, and given that petitioner has otherwise received all of the relief to which he is entitled, the petition is dismissed as moot (see Matter of McCaskell v Department of Corr. & Community Supervision, 128 AD3d 1208, 1208-1209 [2015]).
Lahtinen, J.P., McCarthy, Devine and Clark, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.